                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA

WILSON JOHNSON,                              §
    Plaintiff,                               §
vs.                                          §       CIVIL ACTION NO. 3:17-CV-1776
                                             §
SEARIVER MARITIME, INC.                      §
   Defendant.                                §


            PARTIES’ JOINT MOTION TO MODIFY SCHEDULING ORDER

       Parties respectfully submit this Joint Motion requesting entry of an Order extending the

deadlines in this case by approximately 120 days and, in support thereof, state as follows:

                                     A. INTRODUCTION

       Plaintiff sued defendant Seariver Maritime, Inc. pursuant to the Jones Act for negligence

and unseaworthiness stemming from personal injuries sustained while working as a seaman and

employee of the defendant’s. On May 8, 2018 (05/08/2018), the Court entered a scheduling order

(ECF No. 17). Parties ask the Court to modify the scheduling order to reflect the dates proposed

in the attached Exhibit A.

                                        B. ARGUMENT

       A court can modify a scheduling order on a showing of good cause. Fed. R. Civ. P.

16(b)(4); Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002). There is good cause to

modify the current scheduling order because parties have diligently attempted to comply with the

order but cannot reasonably meet the schedule. Inge, 281 F.3d at 625; see Bradford v. DANA Corp.,

249 F.3d 807, 809 (8th Cir. 2001).

       On July 30, 2018 plaintiff propounded Interrogatories and Requests for Production of

Documents on defendant. Defendant responded 30 days afterward, but although defendant

identified responsive documents, it has not yet produced the entirety of its responsive documents.
Although defendant has agreed and begun to find and produce responsive documents, discussions

regarding the production of said documents are ongoing, but it is likely that the time for inspection

and copying of said responsive documents at defendants document repository will not be until

mid-November.

       Plaintiff noticed deposition of defendant’s corporate representatives pursuant to Fed. R.

Civ. P. 30(b)(6) to be conducted in October and defendant has requested to depose plaintiff.

However, given that defendant will need to designate and prepare its corporate representative, this

deposition will need to be conducted after the end of the discovery period as it stands now. Parties

are discussing dates and plan to conduct depositions which were previously unable to be scheduled

given plaintiff’s counsel’s prior obligations pursuant to a scheduled trial in the Eastern District of

Pennsylvania to be conducted in the second week of October of this year. In late September,

defendant propounded Interrogatory and Requests for Production on plaintiff, and plaintiff’s

responses to defendant’s discovery requests are still outstanding. However, these Requests for

Production and Interrogatories are somewhat voluminous and plaintiff may require an extension

of time in order to answer them fully.

       Accordingly, parties require more time to conduct discovery and request that this Court

extend and amend the discovery and expert deadlines set out in the scheduling order by

approximately 120 days. That amount of time should be more than sufficient such that further

amendment or requests for extension by one or both parties will not be necessary. Also, this

amount of time is necessary because the timeframe falls in the holiday season and so that schedules

and contingencies of the parties can be accommodated. Parties believe that this extension need not

disrupt the established pre-trial scheduling dates and that the trial date will not need to be moved.




                                                                                                    2
        Counsel for both parties respectfully submit that that the requested extension of time is

necessary to permit pre-trial fact and expert discovery to be completed in an orderly and effective

fashion that will facilitate meaningful settlement discussions at the appropriate time and potentially

avoid a trial or, if necessary, for an efficient trial. This is the first request for an extension of time

and is being made prior to the expiration of the original deadlines; and, in accordance with Fed. R.

Civ. P. 16(b)(4), both parties believe that good cause exists for the Court to grant this request.

                                           CONCLUSION

        Because parties have diligently attempted to comply with the Court’s scheduling order but

cannot reasonably meet the schedule, and because both parties are in agreement that the scheduling

order should be modified and the applicable discovery period extended, there is good cause for the

Court to modify the scheduling order. For these reasons, Parties ask the Court to enter the proposed

modified scheduling order, attached as Exhibit A.

                               CERTIFICATE OF CONFERENCE

        I certify that I undertook to confer with counsel regarding the submission of this Joint

Motion to Modify the Scheduling Order and that opposing counsel agreed to the filing of the Joint

Motion and averred that dates contained in the proposed scheduling order were acceptable.




                                                                                                        3
                                                 BIENVENU, BONNECAZE, FOCO, VIATOR
                                                 & HOLINGA, APLLC

                                                 By: s/ John Allain Viator
                                                 David M. Bienvenu, Jr., #20700
                                                 John Allain Viator, # 25915
                                                 Lexi T. Holinga, #30096
                                                 Erin Percy Tadie, #33627
                                                 Melissa Jade Shaffer, #37867
                                                 4210 Bluebonnet Blvd.
                                                 Baton Rouge, LA 70809
                                                 Phone: (225) 388-5600
                                                 Fax: (225) 388-5622

                                                 Attorneys for SeaRiver Maritime, Inc.


                                        - CERTIFICATE -

       I certify that a copy of the foregoing was filed electronically with the Clerk of Court using
the CM/ECF system. Notice of this filing will be sent to all counsel of record by operation of the
Court’s electronic filing system.

       Baton Rouge, Louisiana, this 29th day of October, 2018.

                                               S/ John Allain Viator
                                               John Allain Viator
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA

WILSON JOHNSON,                               §
    Plaintiff,                                §
vs.                                           §       CIVIL ACTION NO. 3:17-CV-1776
                                              §
SEARIVER MARITIME, INC.                       §
   Defendant.                                 §

                                             ORDER
       The deadlines established below are based on the parties’ submissions and are final

deadlines. In accordance with Federal Rule of Civil Procedure 16(b), the following deadlines are

established:

       1.      The deadline to join other parties or to file a motion for leave to amend the

               pleadings is August 29, 2018.

       2.      Discovery must be completed as follows:

               a.     Exchanging initial disclosures required by F.R.C.P. 26(a)(1):

                      COMPLETED.

               b.     Filing all discovery motions and completing all discovery except

                      experts: March 1, 2019.

               NOTE: Any motions filed regarding discovery must be accompanied by a
               certificate of counsel for the moving party, stating that counsel have
               conferred in person or by telephone for purposes of amicably resolving the
               issues and stating why they are unable to agree or stating that opposing
               counsel has refused to so confer after reasonable notice. If a motion involves
               written discovery, the motion must also specifically state which requests are
               being objected to and the basis of each objection.

               c.     Disclosure of identities and resumes of experts:

                       Plaintiff(s):          March 1, 2019

                       Defendant(s):          March 31, 2019

                d.    Expert reports must be submitted to opposing parties as follows:
                       Plaintiff(s):         March 1, 2019

                       Defendant(s):         March 31, 2019

               e.     Discovery from experts must be completed by April 30, 2019.

       3.     Deadline to file dispositive motions and Daubert motions: May 28, 2019.

       4.     Deadline to request settlement conference: June 1, 2019.

       5.     Deadline to file pre-trial order: June 20, 2019.

       6.     Deadline to file motions in limine: June 18, 2019. Responses to motions in

              limine shall be filed within the time period provided by the local rules.

       7.     Deadline to file an affidavit of settlement efforts: August 1, 2019.

       8.     Pre-trial conference date: July 11, 2019 at 1:00 p.m. in the chambers of the

              Honorable Brian A. Jackson.

       9.     Deadline to submit joint jury instructions, voir dire, verdict forms, and trial

              briefs to the presiding judge: August 22, 2019.

              The information regarding the Honorable Brian A. Jackson’s pretrial

              order     may      be     found     on     the     court's     website      at

              (http://www.lamd.uscourts.gov) under “Judges’ Info.”

       10.    A 6-day Jury Trial is scheduled for 8:30 a.m. beginning on September

              23, 2019 in Courtroom 2.

       The time limits set forth in this order shall not be modified except by leave of court upon

a showing of good cause. Joint, agreed or unopposed motions to extend scheduling order deadlines

will not be granted automatically. All motions to extend scheduling order deadlines must be

supported by facts sufficient to find good cause as required by Rule 16, Fed.R.Civ.P. Extensions

of deadlines governing discovery must be supported with information describing the discovery
already completed, what necessary discovery remains, the parties’ efforts to complete the

remaining discovery by the deadline, and any additional information showing that the parties have

diligently pursued their discovery. Further, a motion to extend any deadline set by this Order must

be filed before its expiration.

        Parties are directed to consult the Middle District’s Administrative Procedures which

contains additional mandatory filing rules and procedures. The Administrative Procedures are

available for viewing and download on the court’s website (http://www.lamd.uscourts.gov) under

“E-Filing,” “CM/ECF Info,” “Administrative Procedures.”

        The parties may contact the court at (225) 389-3584 should they wish to schedule a

settlement conference.

        Signed in Baton Rouge, Louisiana on _________________, 2018.



                                             _______________________________________
                                             ERIN WILDER-DOOMES
                                             UNITED STATES MAGISTRATE JUDGE
